Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                    June 8, 2015                    (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Darnell Delk
              v. Texas
              No. 14-9172
              (Your No. WR-21,415-11)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.




                                           Sincerely,




                                           Scott S. Harris, Clerk




                                                           ^in RECEIVED IN
                                                           COURT OF CRIMINAL APPEALS

                                                                 JUN 11 2015

                                                             4be?Acosta. Clerk